DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


  Applicant is required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of material for extraction impregnated on a region  (see claim(s) 1, 3, 5, 7, 9, 11)
a region impregnated with a solid acid reagent  when the specimen mixed with the nitrite is used
 a region impregnated with nitrite when the specimen mixed with the acid solution is used 


One species for the type of surfactant material configuration (see claim(s) 7)
a surfactant to the pad impregnated with the solid acid reagent 
a surfactant to the pad impregnated with the nitrite 
a surfactant to the pad impregnated with the neutralizing reagent 


One species for the type of surfactant (see claim(s) 8)
polyoxyethylene octyl phenyl ether
polyoxyethylene sorbitan fatty  acid ester 
polyoxyethylene alkyl ether
sodium cholate
deoxycholic acid
sodium lauryl sulfate
sodium  dodecylbenzenesulfonate

One species for the type of high-molecular weight compound (see claim(s) 10)
PVA
PLL 

One species for the type of surfactant location configuration (see claim(s) 11)
a surfactant on the sample pad or 
a surfactant on the pad with the label region 

One species for the type of sugar chain antigen (see claim(s) 14)
protozoa
fungi
bacteria
mycoplasma
rickettsia
Chlamydia
virus

One species for the type of material for extraction impregnated on a region in a method (see claim(s) 15)
a region impregnated with a solid acid reagent  when the specimen mixed with the nitrite is used  in mixing the specimen with a  nitrous acid solution when the immunochromatographic device  has a region impregnated with a solid acid reagent
 a region impregnated with nitrite when the specimen mixed with the acid solution is used in mixing the  specimen with an acid solution when the immunochromatographic  device has a region impregnated with nitrite

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.



	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the general species of:
type of surfactant 
type of high-molecular weight compound 
the type of sugar chain antigen 
share a common structure in that they are all (respectively):
amphiphilic compounds
compounds of high molecular weight
types of antigens 

the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a 

In addition, although the species of type of material for extraction impregnated on a region; surfactant location configuration; type of surfactant material configuration share a common structure in that they are all configurations of material combinations, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of  Fujikura Kasei, who teach the different configurations comprising a region impregnated with an acid reagent when the specimen mixed with the nitrite is used or a region impregnated with nitrite when the specimen mixed with the acid solution is used; a region  impregnated with a neutralizing reagent upstream of the label  region; as well as different configurations for reagent location on the device depending on the analyte dissolution solution (see discussion below, also Fujikura Pgs. 4-7).  Furthermore, the configurations of these groups do not belong to a recognized class of material combination configurations.  
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

 Pertinent Prior Art
US 2015/0010918 A1

Fujikura Kasei (JP 2014-232064 A) (for pagination, the attached google patents translation will be used).  
It is noted that although the inventions require the technical feature of: an immunochromatographic test piece for extracting and measuring an antigen in a specimen; a container which stores the test piece; the immunochromatographic device having a specimen addition port in a sample pad of the test piece; a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody; a detection region on which the antibody against the antigen is immobilized; a region impregnated with a neutralizing reagent upstream of the label region, this element is shown in the prior art in view of Fujikura Kasei (JP 2014-232064 A) (for pagination, the attached google patents translation will be used).  

In particular, Fujikura Kasei et al. discloses a detection device for extracting and measuring specific components of bacteria of interest in a specimen, and a method of measuring a specific component of a bacteria of interest using the same, wherein arranged and fixed within a case (i.e. a container which stores the test piece), a strip for 
Fujikura Kasei also discloses that the devices and methods comprise that when the degradation component is nitric acid, the “diluent” and the “specific component” are any combination of the following (1) and (2), and comprising a neutralizing component of nitric acid is supported on the detection unit side of the specific component supporting unit.
(1) The diluted solution contains an organic acid, and the specific component is nitrite.
(2) The diluted solution contains nitrite, and the specific component is an organic acid. (Pg. 3, last ¶). These disclosures futher read on the limitations a region impregnated with an acid reagent when the specimen mixed with the nitrite is used or a region impregnated with nitrite when the specimen mixed with the acid solution is used (as in instant claims 1, 3, 5, 7, 9, 11, 15).
 

Therefore, in light of the disclosures of Fujikura Kasei et al., the technical feature discussed, does not define a contribution over the prior art.

Conclusion
Claims are restricted. 






/DANIELA E FUENTES/
Examiner, Art Unit 1641



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641